IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT

EX REL NAIMAH BEYAH,                      : No. 76 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
OPTION ONE MORTGAGE                       :
COMPANY/WELLS FARGO BANK                  :
MINNESOTA NA,                             :
                                          :
                   Respondent             :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of June, 2016, the Application for Extraordinary and/or

King’s Bench Jurisdiction is DENIED.